DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on October 21,2021 and wherein the Applicant has amended claims 1-2, 6-8, 10-11, 13-14, 16-20. In an Examiner-initiated telephone interview with the Applicant Attorney Jason R. Freeck (registration number 76,908) on January 24, 2022, the Applicant has further amended claims 6-8, 10, 17-19.
In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Response to Remarks
With respect to the objection of drawings due to formality issues, as set forth in the previous Office Action, the applicant argument, see paragraph 3-4 of page 9 and paragraph 1 of page 10 in Remarks filed on October 21,2021, has been fully considered and the argument is persuasive. Therefore, the objection of drawings due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the objection of claims 1-20 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 10 in Remarks filed on October 21,2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1-20 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-20 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraphs 5-6 of page 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.

Examiner’s Amendment
An attachment to this Office Action was requested by the Examiner and provided by the Applicant in accordance with MPEP §1302.04.
Authorization for this examiner’s amendment was given in an Examiner-initiated telephone interview with Applicant Attorney Jason R. Freeck (registration number 76,908) on January 24, 2022, see the attached Interview Summary PTO-414, and the application’s claims have been amended and as shown in the attached Examiner Amendment Claim List.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The general concept of using an acoustic signal as a carrier signal to transmit data remotely in a not-far field, i.e., the acoustic signal can be received by an acoustic receiver such as a microphone or a microphone array was well-known in the art before the effective filing date of the claimed invention in order to avoid using complicated transceiver hardware and simplify the data transmission/receive protocol, as evidence by
Rowe et al (US 20140192622 A1) discloses a system and a method for tracking and localizing a mobile phone by receiving an ultrasound-modulating chirp signal, performing an error check of the received ultrasound-modulated signal, decoding the received ultrasound-
Liu et al (US 20200227039 A1) discloses a system and a method for identifying a voice command by obtaining a plurality of sound signals from a microphone matrix or array, performing a purification on the sound signals, identifying a target voice signal from the purified sound signal, calculating a compound speech feature data corresponding to the target voice signal via a compound speech recognition model, and determining a target command mapped to the target voice signal and wherein the method comprising: a stage to trigger a voice, a stage for purifying the voice, a stage for mapping the voice command, and a stage for executing the mapped voice command (fig. 3A-3B),
Radmanesh et al (US 20190090052 A1) discloses a method for obtaining an enhanced desired sound signal by generating a plurality of sound signals via a microphone array of a device, providing at least a portion of the plurality of sound signals to a DOA estimator, estimating the DOAs of sound signals emanating from sound sources to the audio device, selecting a subset of microphones in the microphone array based on the DOA from the DOA estimator, providing sound signals from the subset of the microphones to a spatial filtering module, generating a set of weights for the subset of audio signals, and mixing the subset of audio signals by applying the generated weights to generate an audio output (fig. 6),
Anushiravani et al (US 10079028 B2) discloses a system for enhancing sound recording by receiving a source sound recording in a first environment, separating the source sound 
Chu (US 9621984 B1) discloses a method for recognizing a voice command by receiving an acoustic signal, analyzing the received acoustic signal to extract a wake-word, after the extraction of the wake-word, determining direction data and obtaining reference azimuth values, mapping candidate vectors to reference azimuth values, calculating average power values corresponding to the candidate vectors, and determining source direction(s), and performing action(s) related to the identified direction(s),
Mozer (US 20080304360 A1) discloses a method for wireless communication by using a sonic signal, and wherein the method comprising receiving a sonic signal by a microphone, extracting a sequence of sonic tones from the received sonic signal, extracting predefined timing information from the sequence of the sonic tones, and determining a time interval between the tones based on the predefined timing information.
The Office has not found prior art that teaches or suggests the modification of the above references in the fields as such 
“…detecting a first audio transmission in a first subset of the multiple audio signals, the first subset of the multiple audio signals being received by a first subset of the multiple receivers;
identifying a second subset of the multiple audio signals that correspond to a second subset of the multiple receivers with strongest magnitudes of the first audio transmission;

decoding the at least a portion of the first combined audio transmission signal to extract first data.” as recited in amendment claim 1 and combined with other claimed features as a whole in claim 1. 
For at least the reasons listed above, the other independent claims 13, 20 and the dependent claims 2-12, 14-19 are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Allowable Subject Matter
Claims 1-20 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654